DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 30, 2022 has been entered. Claims 1-4, 6-9, 11-20 have been amended. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590).
With regards to claim 1, Firkins discloses a method comprising:
wherein the plurality of devices are assigned priority values based on priorities of the plurality of devices ([0118] asset priority);
determining, by the computer, frequency measures for the plurality of issues (Fig. 7 [0118, 0109] a number of times per day that a device experiences an issue);
determining, by the computer, scores for the plurality of issues based on the recency measures, the frequency measures, and the priority values of the plurality of devices ([0118] status rollup may include a summary of each status issue may be organized and/or arranged by a priority and/or a severity. Includes process control information fields for a time when a device issue was detected, a number of times per day that a device experiences an issue and a priority of device (e.g., Asset Priority). [0066] calculate a status factor and/or process factor for each of the status issue within the status rollup); and
generating, for display, a report of the plurality of issues based on the determined scores ([0118] table that includes process control information associated with each status issue. Includes a summary of each status issue organized and/or arranged by a priority and/or a severity).
Firkins does not disclose however Doyle discloses:
determining, by a computer, recency measures for a plurality of issues associated with a plurality of devices of a computer system, wherein each recency measure for a particular issue is a value that quantifies a time duration that has elapsed since a particular device presented the particular issue ([0051] time since the most recent threat event).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins by the system of Doyle to determine a time duration since an issue was reported.
	One of ordinary skill in the art would have been motivated to make this modification in order characterize one or more historic threat events (Doyle [0005]).
	Claims 11 and 17 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Firkins further discloses:
prioritizing the plurality of issues based on the recency measures, the frequency measures, and the priority values assigned to the plurality of devices ([0118] organize issues based on priority/severity based on their status information).
	With regards to claim 3, Firkins further discloses:
generating, for display on a graphical user interface (GUI) of the computer, an output representing issues of the plurality of issues having higher priorities relative to other issues of the plurality of issues ([0118] status issue organized by priority and/or severity).
With regards to claim 18, Firkins further discloses:
wherein the plurality of issues comprises issues attributable to failures or configuration issues with a set of network devices of the plurality of network devices ([0044] configurations errors).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590) and in further view of Uhde (U.S Pub # 20160154693) and Goel (U.S Pub # 20180349817).
With regards to claim 4, Firkins does not disclose however Uhde discloses:
associating the plurality of issues with a first group based on the recency measures; 
ranking the plurality of issues of the first group based on the recency measures ([0050] The list entries for the "Most recent errors" type of error list are preferably displayed sorted chronologically by time of occurrence of the respective error starting with the most recent error); 
associating the plurality of issues with a second group based on the frequency measures; 
ranking the plurality of issues of the second group based on the frequency measures (Fig. 2 [0041, 0050] in the list of most frequent errors, the error code and the number of error entries are stored and sorted by frequency).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Uhde to rank issues based on different criteria and groups.
	One of ordinary skill in the art would have been motivated to make this modification in order exchange error information between control devices (Uhde [0008]).
Firkins does not disclose however Goel discloses:
prioritizing the plurality of issues for review based on the ranking of the first group and the ranking of the second group ([0226] a risk metric is generated is generated for one or more issues. Where a subcontractor risk score is based on a frequency of issues, recency of issues and benchmarks).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins, Doyle and Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
	With regards to claim 5, Firkins does not disclose however Goel discloses:
assigning weights to the first and second groups ([0124] the scores may be developed by a weighted linear combination of features); and
prioritizing the plurality of issues based on the assigned weights ([0293] risk metric based on the weights).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins, Doyle and Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590) and in further view of Uhde (U.S Pub # 20160154693), Goel (U.S Pub # 20180349817) and Li (U.S Pub # 20200029240).
	With regards to claim 6, Firkins does not disclose however Li discloses:
ranking the plurality of issues of the third group based on the priority values assigned to the plurality of devices; and 
prioritizing the plurality of issues for review based on the ranking of the third group ([0029] identify the top M number of cells for further network congestion detection. [0064] the list of cell alerts in the table may be ranked by one or more of the associated attributes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins, Doyle, Uhde and Goel by the system of Li to prioritize issues based on a device priority and geographical location.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	Claims 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590) and in further view of Li (U.S Pub # 20200029240).
With regards to claim 7, Firkins does not disclose however Li discloses:
associating colors with the prioritized issues based on the determined scores ([0064] In particular embodiments, the circular indicator may be displayed with different colors to indicate the severity of the network congestions); and 
displaying, in a graphical user interface (GUI) of the computer, an output representing issues of the plurality of issues and associating the issues of the output with the associated colors ([0064] In particular embodiments, the circular indicator may be displayed with different colors to indicate the severity of the network congestions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	Claim 12 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 8, Firkins does not disclose however Li discloses:
causing a political map to be displayed on a graphical user interface (GUI) of the computer (Fig. 5a-f [0064] a map on user interface); and 
causing icons to be displayed on the political map at geographical locations corresponding to issues of the plurality of issues ([0064] each area that has network congestion may be indicated by a circular indicator).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	Claim 13 corresponds to claim 8 and is rejected accordingly.
Claims 9-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590) and in further view of Li (U.S Pub # 20200029240) and Aggarwal (U.S Pub # 20140229614).
With regards to claim 9, Firkins does not disclose however Li discloses:
prioritizing the plurality of issues into a plurality of priority classes ([0057] classification model to categorize network traffic as congested and non-congested as well as severity levels in each category); 
wherein the issues corresponding to the icons belong to a same given priority class of the plurality of priority classes ([0064] each area with congestion has a circular indicator).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
Aggarwal discloses:
for a given icon of the icons, selecting a size for the given icon to be displayed on the political map based on a total number of issues corresponding to one of the geographical location ([0379] the sizes of the circles indicate the relative frequency of calls classified as poor calls at those locations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle and Li by the system of Aggarwal to visually indicate a severity of an issue.
	One of ordinary skill in the art would have been motivated to make this modification in order to depict a map with indicators of metrics at relevant locations (Aggarwal [0379]).
	Claim 14 corresponds to claim 9 and is rejected accordingly.
	With regards to claim 10, Firkins does not disclose however Li discloses:
receiving user input to select the given priority class corresponding to the displayed icons ([0060] select a number of cells with the most severe congestions or filter based on detected congestions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 15, Firkins does not disclose however Li discloses:
select the icons displayed on the political map based on user input that identifies a given priority class of the plurality of priority classes corresponding to the displayed icons ([0066] user can set parameters to display what configuration they want and click on the map indicators).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
With regards to claim 16, Firkins does not disclose however Li discloses:
select a color for the displayed cons based on a priority associated with the given priority class ([0064, 0066] map tiles may be displayed in different colors to indicate the status of the network performance in each map tile. displaying the percentile of congestion of different colors associated with map tiles).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590) and in further view of Jain (U.S Pub # 20140379895).
With regards to claim 19, Firkins does not disclose however Jain discloses:
wherein the plurality of issues comprises issues attributable to security threats associated with a set of network devices of the plurality of network devices ([0130] security threat metric indicating whether an event is associated with a security threat).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Jain to monitor issues related to security threats to a network.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect impactful events on devices they may result in traffic loss or latency inflation (Jain [0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Firkins (U.S Pub # 20110144777) in view of Doyle (U.S Pub # 20200210590) and in further view of Goel (U.S Pub # 20180349817).
With regards to claim 20, Firkins does not disclose however Goel discloses:
apply machine learning to predict a problem with a given network device of the plurality of network devices based on the recency metrics and the frequency metrics ([0226-0227] machine learning model to predict the risk metrics that is based on a frequency and recency of issues).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Firkins and Doyle by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166